Citation Nr: 0942949	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  00-05 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than November 
16, 1997, for the award of a 60 percent evaluation for 
status-post Gill procedure, bilateral fusion, L5-S1, with 
iliac bone graft for spondylolisthesis L5 on S1 with 
scoliosis, dorsolumbar spine.

2.  Entitlement to an evaluation in excess of 60 percent for 
status-post Gill procedure, bilateral fusion, L5-S1, with 
iliac bone graft for spondylolisthesis L5 on S1 with 
scoliosis, dorsolumbar spine, to include on an extra-
schedular basis.  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to 
November 1974.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Regional Office (RO) that denied the Veteran's claim for an 
increased rating for his service-connected low back 
disability, then evaluated as 40 percent disabling.  It also 
denied a TDIU.

In December 2004, the Board increased the rating assigned for 
the low back disability to 60 percent.  The Board remanded 
the issue of entitlement to a TDIU for additional 
development.  

By a rating decision in January 2005, the RO implemented the 
Board's grant of an increased rating of 60 percent, effective 
from November 16, 1998.  The Veteran continued his 
disagreement with the assigned rating, and provided timely 
notice of disagreement with the effective date assigned for 
the increased 60 percent rating.  

The Veteran appealed the denial of an evaluation in excess of 
60 percent to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2005, the parties submitted a 
Joint Motion for Remand (Joint Motion).  By order dated in 
November 2005, the Court granted the Joint Motion and vacated 
that part of the Board's decision that denied an evaluation 
in excess of 60 percent.

In March 2006, the Board remanded the issue of entitlement to 
an earlier effective date for the issuance of a statement of 
the case (SOC), pursuant to Manlincon v. West, 12 Vet. App. 
238 (1999).  The Board also remanded for additional 
development the issues of entitlement to a TDIU and 
entitlement to an evaluation in excess of 60 percent for 
status-post Gill procedure, bilateral fusion, L5-S1, with 
iliac bone graft for spondylolisthesis L5 on S1 with 
scoliosis, dorsolumbar spine.

An April 2009 rating decision found clear and unmistakable 
error (CUE) in the January 2005 rating decision.  It assigned 
an effective date of November 16, 1997, for the 60 percent 
evaluation for the Veteran's low back disability.  The 
Veteran was provided an SOC later that month. 

The April 2009 rating decision also granted a TDIU from 
November 16, 1997.  As such, that issue is no longer for 
appellate adjudication.  An April 2009 supplemental statement 
of the case (SSOC) found that the grant of the TDIU rendered 
moot the Veteran's claim for an evaluation in excess of 60 
percent for the low back disability.  The Board, however, 
finds that this increased evaluation claim is still pending 
and will address it in the following decision.

The case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The Veteran's inferred claim for an increased evaluation 
for status-post Gill procedure, bilateral fusion, L5-S1, with 
iliac bone graft for spondylolisthesis L5 on S1 with 
scoliosis, dorsolumbar spine, was received on November 16, 
1998; he did not submit an earlier formal claim or informal 
claim indicating an intent to apply for an increased 
evaluation for this disability since an August 1989 Board 
decision denied an evaluation in excess of 40 percent.  

2.  The evidence of record does not show that the Veteran's 
status-post Gill procedure, bilateral fusion, L5-S1, with 
iliac bone graft for spondylolisthesis L5 on S1 with 
scoliosis, dorsolumbar spine, results in residuals comparable 
to fracture of a vertebra, or symptoms comparable to cord 
involvement, that render the Veteran bedridden or requiring 
long leg braces; complete bony fixation (ankylosis) of the 
spine at an unfavorable angle; chronic orthopedic and 
neurologic manifestations resulting in an evaluation in 
excess of 60 percent; or unfavorable ankylosis of the entire 
spine.  

3.  The service-connected back disability has not been shown 
to present an exceptional or unusual disability picture, to 
include marked interference with employment or frequent 
periods of hospitalization, so as to render impractical the 
application of the regular schedular standards.




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
16, 1997, for the award of a 60 percent evaluation for 
status-post Gill procedure, bilateral fusion, L5-S1, with 
iliac bone graft for spondylolisthesis L5 on S1 with 
scoliosis, dorsolumbar spine, have not been met.  38 U.S.C.A. 
§§ 5101(a) and 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.400 (2009).

2.  The criteria for an evaluation in excess of 60 percent 
for status-post Gill procedure, bilateral fusion, L5-S1, with 
iliac bone graft for spondylolisthesis L5 on S1 with 
scoliosis, dorsolumbar spine, to include on an extra-
schedular basis, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (prior to September 23, 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (from September 23, 2002 
through September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286, 5289, 5292, 5295 (prior to September 26, 
2003); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5235-5243 (from September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The September 1999 rating decision pre-dated the VCAA, and 
thus prior VCAA notice was not provided.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2006 that fully 
addressed all necessary notice elements.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  It was followed by readjudication in 
the April 2009 rating decision.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the criteria 
for assignment of an effective date and disability rating 
were provided in the April 2006 letter.

The VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
medical records.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

VA examinations with respect to the increased evaluation 
claim on appeal were obtained in July 1999, May 2002 (fee 
basis), October 2003 (fee basis) and April 2007.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are more than adequate.  
In particular, the April 2007 report and opinion are 
predicated on a reading of the Veteran's claims file and the 
results of a physical examination.  It considers all of the 
pertinent evidence of record, to include the statements of 
the Veteran.  It provides clinical findings which are 
pertinent to the criteria applicable for rating the Veteran's 
low back disability.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  

With respect to each of the Veteran's claims, the Board has 
reviewed all of the evidence in the claims file, with an 
emphasis on the evidence relevant to this appeal.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Earlier Effective Date

Turning to the Veteran's earlier effective date claim, he 
generally contends that he is entitled to an effective date 
prior to November 16, 1997, for the 60 percent evaluation for 
his status-post Gill procedure, bilateral fusion, L5-S1, with 
iliac bone graft for spondylolisthesis L5 on S1 with 
scoliosis, dorsolumbar spine.

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

In the present case, the Board denied an evaluation in excess 
of 40 percent for the Veteran's low back disability in an 
August 1989 decision.  

On November 16, 1998, the VA received correspondence from the 
Veteran deemed to be an inferred claim for an increased 
evaluation for his low back disability.  This claim led to 
the December 2004 Board decision that granted a 60 percent 
evaluation.  In so doing, the Board observed that the rating 
period on appeal was from November 16, 1997, one year prior 
to the date of receipt of the reopened increased rating 
claim.  See 38 C.F.R. § 3.400(o)(2).

A January 2005 rating decision implemented the Board's 
decision by assigning a 60 percent evaluation, effective 
November 16, 1998.  The rating decision explained that the 
effective date was the date of receipt of the claim.  

An April 2009 rating decision found CUE in the January 2005 
rating decision.  A corresponding April 2009 SOC explained 
that the December 2004 Board decision had determined that the 
rating period on appeal was from November 16, 1997, one year 
prior to the date of the receipt of the reopened increased 
evaluation claim.  The January 2005 rating decision committed 
CUE by failing to apply the provisions of 38 C.F.R. 
§ 3.400(o)(2).  The SOC therefore assigned an effective date 
of November 16, 1997, for the 60 percent evaluation for the 
Veteran's low back disability.  The SOC noted that an 
effective date prior to November 16, 1997, was not possible 
since the Board had denied an increased evaluation in August 
1989.  The relevant law only allowed VA to precede a formal 
reopened claim by one year after a final Board decision.  

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an earlier effective date for the 60 
percent evaluation for status-post Gill procedure, bilateral 
fusion, L5-S1, with iliac bone graft for spondylolisthesis L5 
on S1 with scoliosis, dorsolumbar spine, is not warranted.  A 
careful review of the record shows that, following the August 
1989 Board decision that denied an evaluation in excess of 40 
percent, the Veteran did not file either a formal or informal 
claim for an increased evaluation until November 16, 1998.  
38 C.F.R. § 3.400(o)(1).  Thus, in assigning November 16, 
1997 (one year earlier than the November 16, 1998, date of 
receipt of the claim), as the effective date for the 
increased evaluation, VA has already assigned the earliest 
possible effective date.  38 C.F.R. 3.400 (o)(1)(2).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Evaluation 

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

The Veteran's low back disability is evaluated as 
intervertebral disc syndrome.

During the pendency of the Veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000; see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Amendments with a 
specified effective date without provision for retroactive 
application may not be applied prior to the effective date.  
As of that effective date, the Board must apply whichever 
version of the rating criteria is more favorable to the 
veteran.

Prior to the September 2002 revision, an evaluation in excess 
of 60 percent for a spine disability required residuals of 
fracture of a vertebra with cord involvement, bedridden, or 
requiring long leg braces (Diagnostic Code 5285); or, 
complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, with marked joint deformity and 
involvement of other joints (Marie-Strumpell type) or other 
joint involvement (Bechterew type) (Diagnostic Code 5286).  
Diagnostic Code 5289 (ankylosis of the lumbar spine), 
Diagnostic Code 5292 (limitation of motion of the lumbar 
spine), Diagnostic Code 5293 (intervertebral disc syndrome), 
and Diagnostic Code 5295 (lumbosacral strain), as in effect 
prior to September 26, 2003, do not provide for a schedular 
evaluation in excess of 60 percent.

Under the September 23, 2002, amendments to Diagnostic Code 
5293 (intervertebral disc syndrome), intervertebral disc 
syndrome was evaluated on the basis of incapacitating 
episodes.  An evaluation in excess of 60 percent was not 
provided on this basis.  Id.  In addition, intervertebral 
disc syndrome could be evaluated by combining separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation.

Note (1) to revised Diagnostic Code 5293 provides that 
"chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome which are present constantly, or 
nearly so.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed again to provide for the evaluation 
of all spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula), 
unless the disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Incapacitating Episodes Formula) (renumbered as Diagnostic 
Code 5243).

The General Rating Formula provides an evaluation of 100 
percent for unfavorable ankylosis of the entire spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  No other 
evaluation in excess of 60 percent is provided.  

Note (1) to the General Rating Formula provides that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) is to be rated 
either under the General Rating Formula, or under the 
Incapacitating Episodes Formula, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.

The Incapacitating Episodes Formula is the same as that 
utilized in the 2002 changes to Diagnostic Code 5293.  An 
evaluation in excess of 60 percent is not provided based on 
incapacitating episodes.  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record (which includes VA 
and private treatment records and VA examination reports), 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim for an evaluation in excess of 60 
percent for status-post Gill procedure, bilateral fusion, L5-
S1, with iliac bone graft for spondylolisthesis L5 on S1 with 
scoliosis, dorsolumbar spine, under any applicable Diagnostic 
Code or on an extra-schedular basis.  

The evidence of record dated throughout the appeal period is 
simply negative for any residuals comparable to fracture of a 
vertebra, or symptoms comparable to cord involvement, that 
render the Veteran bedridden, or require long leg braces.  
See VA examination reports dated in July 1999, May 2002, 
October 2003 and April 2007.  Accordingly, an increased 
evaluation is not warranted under Diagnostic Code 5285.  
Similarly, the evidence of record dated throughout the appeal 
period is negative for complete bony fixation (ankylosis) of 
the spine at an unfavorable angle, with marked joint 
deformity and involvement of other joints (Marie-Strumpell 
type) or other joint involvement (Bechterew type).  See VA 
examination reports dated in July 1999, May 2002, October 
2003 and April 2007.  Thus, an increased evaluation is not 
warranted under Diagnostic Code 5286.  

The Board also finds that the evidence of record dated from 
September 23, 2002, is simply negative for chronic orthopedic 
and neurologic manifestations, along with evaluations for all 
other disabilities under 38 C.F.R. § 4.25, resulting in an 
evaluation in excess of 60 percent.  See VA examination 
reports dated in October 2003 and April 2007.  Thus, an 
increased evaluation is not warranted under Diagnostic Code 
5293.

Finally, the Board finds that the evidence of record dated 
from September 26, 2003, is negative for unfavorable 
ankylosis of the entire spine, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  See VA examination reports dated in October 2003 
and April 2007.  Thus, an increased evaluation is not 
warranted under the General Rating Formula.  Similarly, the 
evidence of record dated from September 26, 2003, is simply 
negative for chronic orthopedic and neurologic 
manifestations, along with evaluations for all other 
disabilities under 38 C.F.R. § 4.25, resulting in an 
evaluation in excess of 60 percent.  See VA examination 
reports dated in October 2003 and April 2007.  Thus, an 
increased evaluation is not warranted under Diagnostic Code 
5243.  

Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In this 
case, however, the Board finds that the effects of pain 
reasonably shown by the record to be due to the Veteran's 
service-connected status-post Gill procedure, bilateral 
fusion, L5-S1, with iliac bone graft for spondylolisthesis L5 
on S1 with scoliosis, dorsolumbar spine, are contemplated in 
the 60 percent disability rating.  The evidence, including 
the VA examination reports, simply does not show that pain, 
due to the service-connected back disability, has caused 
functional loss comparable to the criteria for an increased 
disability rating discussed above.  The report of the April 
2007 VA examination notes that the Veteran's symptoms 
appeared to be out of proportion to the physical findings, 
both on examination and by X-ray.  38 C.F.R. §§ 4.40, 4.45; 
see DeLuca, supra.

Extraschedular Evaluation

According to 38 C.F.R. § 3.321(b)(1) (2009), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  Initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for a 
given disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Ge. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or the Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  If so, 
then the case must be referred to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the completion of the third step - a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  

In the present case, there is no indication in the objective 
record that the schedular rating criteria are inadequate to 
rate the Veteran's status-post Gill procedure, bilateral 
fusion, L5-S1, with iliac bone graft for spondylolisthesis L5 
on S1 with scoliosis, dorsolumbar spine.  There is no 
suggestion that the rating criteria do not reasonably 
describe the claimant's disability level and symptomatology.  
There has been no demonstration of an exceptional or unusual 
disability picture, to include marked interference with 
employment or frequent periods of hospitalization, so as to 
render impractical the application of the regular schedular 
standards.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extraschedular 
consideration is required.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to an evaluation in excess of 60 percent for 
status-post Gill procedure, bilateral fusion, L5-S1, with 
iliac bone graft for spondylolisthesis L5 on S1 with 
scoliosis, dorsolumbar spine, to include on an extra-
schedular basis.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

An effective date earlier than November 16, 1997, for the 
award of a 60 percent evaluation for status-post Gill 
procedure, bilateral fusion, L5-S1, with iliac bone graft for 
spondylolisthesis L5 on S1 with scoliosis, dorsolumbar spine, 
is denied.

An evaluation in excess of 60 percent for status-post Gill 
procedure, bilateral fusion, L5-S1, with iliac bone graft for 
spondylolisthesis L5 on S1 with scoliosis, dorsolumbar spine, 
to include on an extra-schedular basis, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


